                                  Case 1:20-cv-00374-NONE-BAM Document 25 Filed 03/29/21 Page 1 of 7


                              1   NICOLE S. HEALY (SBN 157417)
                                  ROPERS MAJESKI PC
                              2   1001 Marshall Street, 5th Floor
                                  Redwood City, CA 94063
                              3   Telephone: 650.364.8200
                                  Facsimile:    650.780.1701
                              4   Email:        nicole.healy@ropers.com
                              5   Attorneys for Defendants
                                  ELBOW RIVER MARKETING LTD
                              6

                              7                                    UNITED STATES DISTRICT COURT

                              8                               EASTERN DISTRICT OF CALIFORNIA

                              9
                                   HELLENIC PETROLEUM, LLC,                           Case No. 1:20-CV-00374-NONE-BAM
A Professional Corporation




                             10
                                                      Plaintiff,                      [Formerly Stanislaus County Superior Court
      Redwood City




                             11                                                       Case No. CV-19-000967]
                                                      v.
                             12                                                       DEFENDANT ELBOW RIVER
                                   ELBOW RIVER MARKETING, LTD.,                       MARKETING LTD.’S NOTICE OF
                             13                Defendant                              INVOLUNTARY PETITION FOR
                                                                                      CHAPTER 7 BANKRUPTCY AND
                             14                                                       AUTOMATIC STAY OF
                                                                                      PROCEEDINGS AS TO PLAINTIFF
                             15                                                       HELLENIC PETROLEUM, LLC

                             16                                                       Complaint filed February 19, 2019

                             17
                                          TO THE HONORABLE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:
                             18
                                           PLEASE TAKE NOTICE that on March 10, 2021, an Involuntary Petition under Chapter
                             19
                                  7 of the United States Bankruptcy Code was filed against Plaintiff Hellenic Petroleum, LLC in
                             20
                                  the United States Bankruptcy Court for the Southern District of Florida (Case No. 21-12317-
                             21
                                  EPK), the Honorable Erik P. Kimball presiding. A true and correct copy of the Notice of
                             22
                                  Bankruptcy Case Filing from PACER is attached hereto as Exhibit A.
                             23

                             24
                                  Dated: March 29, 2021                       ROPERS MAJESKI PC
                             25

                             26                                               By: ______________________________
                                                                                  NICOLE S. HEALY
                             27                                                   Attorneys for Defendant ELBOW RIVER
                                                                                  MARKETING LTD.
                             28
                                                                                             DEFENDANT ELBOW RIVER ’S NOTICE
                                  4850-7328-3298.3                                               OF INVOLUNTARY PETITION FOR
                                                                                -1-           CHAPTER 7 BANKRUPTCY AND STAY
                                                                                                             3:19-CV-000717-JST
Case 1:20-cv-00374-NONE-BAM Document 25 Filed 03/29/21 Page 2 of 7




             EXHIBIT A
        Case 21-12317-EPK Doc 1 Filed 03/10/21 Page 1 of 5
Case 1:20-cv-00374-NONE-BAM Document 25 Filed 03/29/21 Page 3 of 7
        Case 21-12317-EPK Doc 1 Filed 03/10/21 Page 2 of 5
Case 1:20-cv-00374-NONE-BAM Document 25 Filed 03/29/21 Page 4 of 7
        Case 21-12317-EPK Doc 1 Filed 03/10/21 Page 3 of 5
Case 1:20-cv-00374-NONE-BAM Document 25 Filed 03/29/21 Page 5 of 7
        Case 21-12317-EPK Doc 1 Filed 03/10/21 Page 4 of 5
Case 1:20-cv-00374-NONE-BAM Document 25 Filed 03/29/21 Page 6 of 7
        Case 21-12317-EPK Doc 1 Filed 03/10/21 Page 5 of 5
Case 1:20-cv-00374-NONE-BAM Document 25 Filed 03/29/21 Page 7 of 7
